DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1-2 and 10-11 are amended.
Claims 14-25 are canceled.
Claim 1 is further amended by the Examiner’s Amendment attached herein.
Claim 11 is further canceled by the Examiner’s Amendment attached herein.
Claims 1-10 and 12-13 are pending. 
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Applicant’s Representative, Naim Shichrur, on Friday, 04/30/2021.

The application has been amended as follows:
(Currently Amended) An apparatus comprising logic and circuitry configured to cause a Collaborative Time of Arrival (CToA) broadcasting wireless communication station (STA) (bSTA) to:
broadcast from the CToA bSTA an announcement frame to announce a ranging-to-self sequence of a CToA measurement protocol, wherein the ranging-to-self sequence comprises a first ranging measurement frame, a second ranging measurement frame, and a Location Measurement Report (LMR) frame, to be broadcasted from the CToA bSTA; 
broadcast from the CToA bSTA the first ranging measurement frame of the ranging-to-self sequence a first Short Interframe Space (SIFS) after  the announcement frame;
broadcast from the CToA bSTA the second ranging measurement frame of the ranging-to-self sequence a second SIFS after  the first ranging measurement frame; and
the LMR frame of the ranging-to-self sequence a third SIFS after  the second ranging measurement frame, the LMR frame comprising a Time of Departure (ToD) of the first ranging measurement frame.

(Previously Presented) The apparatus of claim 1, wherein the announcement frame comprises a Receive Address (RA) field comprising an address of the CToA bSTA.
 
(Original) The apparatus of claim 1, wherein the announcement frame comprises a Receive Address (RA) field comprising a same value as a Transmit Address (TA) field of the announcement frame. 

(Original) The apparatus of claim 1, wherein the announcement frame comprises a Receive Address (RA) field comprising a broadcast address.

(Original) The apparatus of claim 1, wherein the announcement frame comprises a Receive Address (RA) field comprising a predefined value to indicate the ranging-to-self sequence.

(Original) The apparatus of claim 1, wherein the announcement frame comprises a predefined field to indicate the ranging-to-self sequence.

(Original) The apparatus of claim 1, wherein the announcement frame comprises a Frame-Control field to indicate the ranging-to-self sequence. 

(Original) The apparatus of claim 1, wherein the LMR frame comprises measurement information comprising at least one of one or more ToD values or one or more Time of Arrival (ToA) values of previous measurements. 

(Original) The apparatus of claim 1, wherein the LMR frame comprises scheduling information to schedule at least one subsequent ranging-to-self sequence.

(Previously Presented) The apparatus of claim 1, wherein the ranging-to-self sequence is in compliance with a frame format of a Very-High-Throughput (VHT) Single-User (SU) ranging measurement, the announcement frame is in compliance with a frame format of a VHT announcement frame, and the first ranging measurement frame is in compliance with a frame format of a VHT ranging measurement frame.

(Canceled) 
(Original) The apparatus of claim 1, wherein the announcement frame comprises a Null Data Packet (NDP) Announcement (NDPA), the first ranging measurement frame comprises a first NDP, and the second ranging measurement frame comprises a second NDP.

(Original) The apparatus of claim 1 comprising a memory, a processor, a radio, and one or more antennas.

– 25. (Canceled)


ALLOWABLE SUBJECT MATTER
Claims 1-10 and 12-13 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
 An apparatus comprising logic and circuitry configured to cause a Collaborative Time of Arrival (CToA) broadcasting wireless communication station (STA) (bSTA) to:
broadcast from the CToA bSTA an announcement frame to announce a ranging-to-self sequence of a CToA measurement protocol, wherein the ranging-to-self sequence comprises a first ranging measurement frame, a second ranging measurement frame, and a Location Measurement Report (LMR) frame, to be broadcasted from the CToA bSTA; 
broadcast from the CToA bSTA the first ranging measurement frame of the ranging-to-self sequence a first Short Interframe Space (SIFS) after the announcement frame;
broadcast from the CToA bSTA the second ranging measurement frame of the ranging-to-self sequence a second SIFS after the first ranging measurement frame; and
broadcast from the CToA bSTA the LMR frame of the ranging-to-self sequence a third SIFS after the second ranging measurement frame, the LMR frame comprising a Time of Departure (ToD) of the first ranging measurement frame. (emphasis added)

As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
	For example, Banin et al. (NPL, “BANIN”), notably authored by the same Applicant as the instant application, discloses a CToA protocol that broadcasts an NDPA frame, subsequent NDP frame, and subsequent LMR frame for high accuracy indoor geolocation.  However Banin et al., as best understood by the Examiner, fails to 
	Furthermore, Zhang et al. (US 2019/0305813, “ZHANG”) discloses a similar ranging protocol between wireless communication devices including broadcasting a NDPA frame followed by an NDP frame and LMR frame.  However, like BANIN, ZHANG, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Further still, Seok et al. (US 2019/0069267, “SEOK ‘267”) discloses a ranging communication protocol for determining the distance between devices by transmitting a LMR frame subsequent to a NDPA frame and NDP frame.  However, like BANIN and ZHANG, SEOK ‘267, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Even further still, Seok et al. (US 2019/0014491, “SEOK ‘491”) discloses a ranging communication protocol for wireless devices including transmitting and NDPA frame followed by a NDP frame and LMR frame.  However, like BANIN, ZHANG, and SEOK ‘267, SEOK ‘491, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Accordingly, independent claim 1 is deemed allowable over the prior art.  Dependent claims 2-10 and 12-13 are each allowable based at least on their respective dependency to claim 1.


ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2016/0295630, Gubeskys et al. – a communications protocol using one or more radio access technologies including broadcasting NDPs.
US 2018/0063725, Elsherif et al. – communication protocol including a sequence of a NDPA frame, NDP frame, and a beamforming report.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/TMH3/Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648